DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 01/18/22 for application number 15/608,127.  Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Tyler Mantooth (Reg. No. 60,162) on 07/20/22.
The application has been amended as follows: 
Listing of claims:
1. (Currently amended)  An apparatus comprising a data storage device having a non-volatile memory comprising a rewritable in-place memory cell not connected to a transistor, the rewritable in-place memory cell having a selection layer contacting a resistive unit and producing a read-write asymmetry corresponding to a settle time after a write voltage stops passing through the rewritable in-place memory cell until a resistive state can be accurately read from the rewritable in-place memory cell as part of a read operation, the non-volatile memory storing boot data loaded by a selection module of the data storage device, the selection module bypassing a memory buffer of the data storage device to load the boot data. 

2. (Original)  The apparatus of claim 1, wherein the boot data is concurrently resident in the memory buffer and non-volatile memory. 

3. (Original)  The apparatus of claim 1, wherein the boot data comprises security information for the data storage device. 

4. (Previously presented)  The apparatus of claim 1, wherein the selection layer of the rewritable in-place memory cell prevents electrical flow to the resistive unit below a read voltage threshold. 

5. (Previously presented)  The apparatus of claim 1, wherein the selection layer contacts the resistive unit between a bit line and word line.
 
6. (Previously presented)  The apparatus of claim 5, wherein the bit line is oriented orthogonally to the word line. 

7. (Currently amended)  The apparatus of claim 1, wherein the re-writable in-place memory cells are physically separate 

8. (Currently amended)  A method comprising:
activating a data storage device having a non-volatile memory comprising rewritable in-place memory cell not connected to a transistor, the rewritable in-place memory cell having a selection layer contacting a resistive unit and producing a read-write asymmetry corresponding to a settle time after a write voltage stops passing through the rewritable in-place memory cell until a resistive state can be read accurately from the rewritable in-place memory cell as part of a read operation;
storing boot data in the non-volatile memory as directed by a selection module of the data storage device; and
loading the boot data with the selection module by bypassing a memory buffer of the data storage device.

9. (Original)  The method of claim 8, wherein the boot data is loaded from the memory buffer for a settle time determined by the selection module after the boot data is stored in the non-volatile memory. 

10. (Original)  The method of claim 8, wherein less than all the boot data of the data storage device is stored in the non-volatile memory. 

11. (Original)  The method of claim 8, wherein the selection module directs loading of the boot data to the buffer memory until the non-volatile memory has surpassed a settle time after storing the boot data. 

12. (Original)  The method of claim 8, wherein the boot data is loaded from the non-volatile memory with a read latency that is faster than flash memory. 

13. (Original)  The method of claim 8, wherein the memory buffer is a different type of memory than the non-volatile memory. 

14. (Currently amended)  A method comprising:
activating a data storage device having a non-volatile memory comprising rewritable in-place memory cells each not connected to a transistor, each rewritable in-place memory cell having a selection layer contacting a resistive unit and producing a read-write asymmetry corresponding to a settle time after a write voltage finishes passing through a selected one of the rewritable in-place memory cells until a resistive state can be read accurately from the selected rewritable in-place memory cell as part of a read operation;
generating a boot map with a selection module of the data storage device;
pre-fetching the boot map into the non-volatile memory as directed by the selection module; and
loading the boot map with the selection module by bypassing a memory buffer of the data storage device.

15. (Original)  The method of claim 14, wherein at least a portion of the boot map is predicted by a prediction circuit of the selection module

16. (Original)  The method of claim 14, wherein the selection module pre-fetches the boot map from the memory buffer prior to a scheduled device shutdown. 

17. (Original)  The method of claim 14, wherein the selection module pre-fetches the boot map in response to an unscheduled loss in power to the data storage device. 

18. (Original)  The method of claim 14, wherein the selection module updates the boot map after the boot map is stored in the non-volatile memory. 

19. (Original)  The method of claim 14, wherein the boot map generated by the selection module is less than all of a startup data loaded by the data storage device.

20. (Original)  The method of claim 19, wherein a remaining portion of the startup data not represented by the boot data is loaded by the selection module from the memory buffer.


Allowable Subject Matter
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186